The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of Group I, claims 1-9, to eukaryotic host cell, galactose inducible promoter, in the reply filed on October 18, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-12 have been withdrawn from further consideration by the examiner because they are drawn to non-elected inventions.  Claim 7 is also currently not being considered because it does not read on the elected species.  Claims 1-6, 8-9, 13-18, to eukaryotic host cell, galactose inducible promoter, are under consideration.

Priority:  This application is a 371 of PCT/EP2018/081942, filed November 20, 2018, which claims benefit to foreign application EP 17209063.1, filed December 20, 2017.  A copy of the foreign priority document has been received in the instant application on June 18, 2020, and is in the English language.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code:  see at least paragraph 0145 (of the application publication).  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-9, 13-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors.  Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.  
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
Claim 1 is drawn to a method for genome editing in a host cell comprising:  (a) contacting a host cell with:  (i) an expression construct comprising a polynucleotide that has a negative influence on the viability of the host cell when expressed, operably linked to an inducible promoter, (ii) a functional heterologous genome editing enzyme, or an expression construct capable of expressing a functional heterologous genome editing enzyme in the host cell, (iii) a guide-polynucleotide, or an expression construct capable of expressing a guide-polynucleotide in the host cell, and, optionally, (iv) an exogenous polynucleotide; (b) culturing the host cell under conditions that induce genome editing, and (c) culturing the host cell under conditions that induce the expression of the polynucleotide that has a negative influence on the viability of the host cell.  Claims 2-6, 8-9, 13-18 are dependent on claim 1 and further recite the host cell is a eukaryotic host cell, a yeast cell, the inducible promoter is a galactose inducible promoter, etc.
Accordingly, the claims encompass performing genome editing in a significantly large genus of cell.  The components and/or elements, including nucleic acid molecules and proteins/enzymes, contacting the host cell are defined through their activities only and do not require any particular structures.  The recited genera of polynucleotides, proteins, and/or enzymes is defined through its activity only and do not require any particular structure and comprise any number of nucleic acid molecules, amino acid residues and/or mutations (including substitutions, deletions, additions) at any location and the recited genera of promoters do not have any structure.  There is no guidance provided in the specification regarding which 20% of the recited sequence may vary while still retaining the ability to edit the genome of the host cell as recited (i.e. claims 8-9).  The recited genus of host cells comprises any cell, including eukaryotic and prokaryotic cells, microbials or microorganisms.  As such, the described genera are biomolecules defined solely by their functional characteristics and engineered cells comprising said biomolecules, which are not sufficient characteristics for written description purposes.  MPEP 2163.
The specification discloses a representative species of genome editing in a yeast S. cerevisiae cell comprising introducing into the S. cerevisiae cell specific nucleic acid sequences or vectors comprising specific inducible promoters and sequences (see example 1) and a specific CRISPR-Cas9 system (see example 2).  Other than the representative species of genome editing in a S. cerevisiae cell, the specification fails to disclose any other cells that comprises or are contacted with any functional heterologous genome editing enzyme, any expression construct comprising a polynucleotide that has a negative influence on the viability of the host cell when expressed, operably linked to an inducible promoter, any guide polynucleotides, and/or any other exogenous polynucleotides, all being unlimited in structure, for performing genome editing.  The specification does not disclose any variants of the recited SEQ ID NOS.  However, the skilled artisan cannot necessarily envision the detailed structures of ALLL the functional heterologous genome editing enzymes, expression constructs comprising any polynucleotide that has a negative influence on the viability of the host cell when expressed, operably linked to an inducible promoter, any guide polynucleotides, and/or any other exogenous polynucleotides, all in combination, and all having no particular structure, that can be successfully introduced into any cell or contacted with any cell for genome editing because the specification provides no guidance as to which structural features are essential and critical to have and form a system for introduction to any cell for genome editing, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the methods of making the claimed invention.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating or making it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
The CAFC in UC California v. Eli Lilly, (43 USPQ2d 1398) stated that:  "in claims to genetic material, however a generic statement such as 'vertebrate insulin cDNA’ or ‘mammalian insulin cDNA,’ without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function.  It does not specifically define the structure of any and all possible combinations of proteins/enzymes that fall within its definition or any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.”  It is noted that given that [1] the genus of any host cell, including eukaryotes, mammalian cells, microorganisms including any prokaryotes, fungi, etc. comprising any and all possible combinations of a broad genus of biomolecules recited claims having essentially any structure while limited only by their functions, wherein the structural diversity within such genus of biomolecules are widely variant and diverse; and [2] it is highly unpredictable which biomolecules or possible combinations of all biomolecules when introduced into a heterologous cell would be functionally compatible with biological pathways that are already present in the cell, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize Applicants were in possession of the claimed genus of inventions.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-9, 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, step (a)(iii), recites an expression construct capable of expressing a guide-polynucleotide in the host cell.  It is known that usually polypeptides are expressed; therefore, it is not clear how the expression construct expresses a polynucleotide, as recited.  Further clarification and/or correction is requested.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps and/or elements, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps and/or elements are:  how contacting a host cell with the elements recited in (a)(i) to (a)(iv) and culturing steps can result or induce genome editing in the host cell and expression of the polynucleotide that has a negative influence on the viability of the host cell if the elements (a)(i) to (a)(iv) do not appear to have been introduced into the host cell.  Further clarification and/or correction is requested.
Claim 4 recites the limitation "the yeast cell" in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the method according to claim 8.  The claim is dependent on itself.  Further clarification and/or correction is requested.  Additionally, the claim recites the limitations "the CUP1 promoter" and “the GAL10 promoter” in the claim.  There is insufficient antecedent basis for these limitations in the claim.
Claim 14 recites the limitation "the fungal host cell" in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the Saccharomyces host cell" in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the inducible promoter is a CUP1 promoter or a galactose inducible promoter.  Claim 17 is dependent on claim 7, which recites the inducible promoter is a copper inducible promoter.  The galactose inducible promoter recited in claim 17 does not appear to be a copper inducible promoter.  Further clarification and/or correction is requested.
Claim 18 recites the inducible promoter is a GAL10 promoter.  Claim 18 is dependent on claim 7, which recites the inducible promoter is a copper inducible promoter.  The galactose inducible promoter recited in claim 18 does not appear to be a copper inducible promoter.  Further clarification and/or correction is requested.
Claims 2-3, 5-6, 9, 13, 16 are included in this rejection because they are dependent on the above claim(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (2016 Scientific Reports 6:31145, 13 pages; IDS 06.18.20) in view of Siewers (2014 Yeast Metabolic Engineering:  Methods and Protocols, Methods in Molecular Biology vol. 1152:  3-15) and Akada et al. (2002 Yeast 19:  393-402; IDS 06.18.20).  Wang et al. disclose the CRISPR-Cas9 system is a powerful method for performing targeted mutagenesis in organisms; however, when the CRISPR-Cas9 system persists in the host cells, off-target effects and Cas9 cytotoxicity may occur, which might block subsequent genetic manipulation (at least p. 1).  Wang et al. disclose a method for eliminating the CRISPR-Cas9 system without impairing its robust editing function (at least p. 1).  Wang et al. disclose expression constructs or cassettes comprising Cas9 and gRNA (at least p. 1-2).  Wang et al. disclose elimination of the CRISPR-Cas9 system via a cis arrangement of the CRISPR-Cas9 expression cassettes to the recombination construct, where after a system-mediated double crossover, the CRISPR-Cas9 cassettes are cleaved and degraded (at least p. 1, 2, 4-6).  Wang et al. disclose contacting a fungal host cell with the system noted above and culturing said host cell for successfully editing said host cell (at least p. 1-6).  Wang et al. disclose that the rationale behind the elimination process resembles a counter selection process conducted in several organisms through negative selection pressure, citing references 29-32 (p. 8).  Wang et al. do not explicitly teach that the expression constructs comprise a polynucleotide that has a negative influence on the viability of the host cell.
As noted above, Wang et al. disclose that the rationale behind the elimination of the CRISPR-Cas9 expression cassettes resembles a counter selection process conducted in several organisms through negative selection pressure, citing references 29-32 (p. 8).  Siewers (which is ref. 30 cited in Wang et al.) discloses that for genetic manipulation of yeast, numerous selection marker genes have been employed, including counterselectable markers (p. 3).  Siewers discloses that if a yeast strain needs to be cured of a plasmid counterselectable markers can be of great benefit (p. 10, also Table 5), where counterselectable markers known include among others GIN11M86 (Table 5).
Akada et al. disclose counter-selection is a useful gene manipulation technique for repeated gene disruptions, gene shufflings, and gene replacements in yeast (p. 393).  Akada et al. disclose a novel counter-selection system comprising a galactose-inducible growth inhibitory sequence; this counter-selection marker, GAL10p-GIN11, has several advantages over previous counter-selection markers, including use of an inexpensive galactose for counter-selection (at least p. 393).  Akada et al. disclose counter-selectable integrating plasmids comprising the growth inhibitory sequence GIN11M86 linked to the GAL10 promoter (at least p. 393-394).  Akada et al. disclose the counter-selectable plasmids can allow the markers to be used repeatedly for yeast manipulations (at least p. 393).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed method for genome editing in a host cell comprising:  (a) contacting a host cell with:  (i) an expression construct comprising a polynucleotide that has a negative influence on the viability of the host cell when expressed, operably linked to an inducible promoter, (ii) a functional heterologous genome editing enzyme, or an expression construct capable of expressing a functional heterologous genome editing enzyme in the host cell, (iii) a guide-polynucleotide, or an expression construct capable of expressing a guide-polynucleotide in the host cell; (b) culturing the host cell under conditions that induce genome editing, and (c) culturing the host cell under conditions that induce the expression of the polynucleotide that has a negative influence on the viability of the host cell (instant claim 1).  The motivation to do so is given by the prior art.  Wang et al. disclose a method for genome editing in a fungal host cell comprising introducing into the host cell CRISPR-Cas9 expression cassettes, where the host cell is successfully edited and then the CRISPR-Cas9 expression cassettes are eliminated.  Wang et al. disclose the rationale behind the elimination of the CRISPR-Cas9 expression resembles a counter selection process, citing Siewers.  Siewers discloses that if a plasmid or gene needs to be eliminated, counterselectable markers can be of great benefit.  Siewers discloses known counterselectable markers include GIN11M86.  Akada et al. disclose counter-selectable integrating plasmids comprising the growth inhibitory sequence GIN11M86 linked to the GAL10 promoter.  Akada et al. disclose counter-selection is a useful gene manipulation technique and can be used repeated for genetic manipulation.  Therefore, one of ordinary skill would have reasonable motivation to incorporate the GIN11M86 sequence linked to the GAL10 promoter disclosed in Akada et al. with or into the CRISPR-Cas9 expression constructs disclosed in Wang et al. in the method for genome editing in a host cell because the prior art disclose alternative methods for removing or eliminating plasmids after genome editing.  One of ordinary skill would have a reasonable expectation of success because methods for eliminating a plasmid by counter-selectable plasmids were known.
Regarding instant claims 2-3, 6, 13-14, as noted above, Wang et al. disclose a method for genome editing a fungal host cell comprising introducing into the host cell a CRISPR-Cas9 system, where the fungal host cell is C. neoformans (at least p. 1-6). 
Regarding instant claims 5, 16, 17-18, as noted above, Akada et al. disclose counter-selectable integrating plasmids comprising the growth inhibitory sequence GIN11M86 linked to the GAL10 promoter (at least p. 393-394).  Further, regarding instant claims 8-9, since Akada et al. disclose the GIN11M86 sequence linked to the Gal10 promoter, Akada et al. can be deemed to disclose the recited SEQ ID NOS since it is disclosed in the instant specification that instant SEQ ID NO: 19 is the nucleic acid sequence for Gal10 promoter and instant SEQ ID NO: 21 is the nucleic acid sequence for GIN11M86 (see at least example 1 of the specification).
Regarding instant claims 4, 15, as noted above, Wang et al. disclose genome editing a fungal host cell (at least p. 1-6).  It is known that yeast, including S. cerevisiae, are routinely genetically modified and the counter-selectable markers are utilized in yeast (Siewers; Akada et al.).  Therefore, it would have been obvious to arrive at genome editing a S. cerevisiae host cell by the method according to the combined art references noted above.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Primary Examiner, Art Unit 1656